Citation Nr: 1549039	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain.

2. Entitlement to an initial evaluation in excess of 10 percent for sacroiliac sprain and lumbar strain.

3.  Whether the Veteran's mother should be established as her dependent parent for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 2006.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision and a November 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

By way of a February 2008 rating decision, the Veteran was awarded service connection for a low back disability, evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5236, effective from September 1, 2006.  The Veteran disagreed with the assigned evaluation.  
      
Relevant to the issue currently before it, the Board notes that the rating criteria provides for the evaluation of spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  Under the General Rating Formula provides for a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour; or, when there has been a vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  A 20 percent evaluation when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is assigned where forward flexion of the thoracolumbar spine is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.


The record reveals that the Veteran has been provided with several VA and VA contract examinations during the pendency of her claim.  During an April 2006 examination, the Veteran reported discomfort with certain movements, especially sitting and standing for long periods, and stated she would experience an immediate sharp pain if she moved the wrong way.  The Veteran was observed to be able to completely flex and touch the tips of her fingers to the floor without difficulty and the examiner stated that straight leg raise tests were negative.  The report of a March 2006 x-ray was also normal.

When examined in December 2007, the Veteran was able to achieve flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and rotation to 30 degrees, bilaterally.  It was noted that joint function was additionally limited by pain following repetitive testing, but the additional limitation was not documented in degrees.  There was no evidence of radiating pain or muscle spasm, and straight leg raising tests were negative.  

The Veteran was afforded another VA contract examination in July 2012.  Range-of-motion testing revealed flexion to 80 degrees, with pain at 80 degrees.  Extension, lateral flexion, and lateral rotation were all to 25 degrees, with pain at 25 degrees.  Repetitive testing produced the same results, and there was no indication of any additional functional loss.  The examiner noted localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, as well as guarding and/or muscle spasm not severe enough to result in abnormal gait or spinal contour.  Reflexes were present and sensory examination was normal, but straight leg raising test was positive bilaterally.  Radicular pain or signs/symptoms of radiculopathy were however not noted. 

The Veteran was most recently examined in April 2015.  The Veteran reported back pain, made worse when sitting or standing for a long period of time.  Range-of-motion testing revealed flexion to 85 degrees, with pain at 85 degrees, and extension, right and left lateral flexion, and right and left lateral rotation to 25 degrees, with pain at 25 degrees.  Repetitive testing produced the same results.  In terms of functional loss, it was noted that the Veteran had less movement than normal and pain on movement.  Tenderness, muscles spasm, and/or guarding were not observed, muscle strength and sensory testing was normal, and reflexes were present.  Straight leg raising test was negative, bilaterally, and there no other neurologic abnormalities noted.

Based on the information contained in the VA and VA contract examination reports, it would not appear that the Veteran is entitled to a rating in excess of 10 percent, as the evidence fails to demonstrate flexion limited to 60 degrees, a combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Notably, however, the record also contains a substantial number of private treatment records, showing that the Veteran variously engaged in physical therapy for her low back disability from 2008 to 2013.  This evidence causes the Board to question whether the VA and VA contract examination reports accurately reflect the true state of the Veteran's disability or whether the physical therapy records more accurately reflect the severity of her disability.

Notably, records from Tidewater Physical Therapy dated in September 2009 seem to indicate that the Veteran's lumbar flexion was at some point limited to 50 degrees, but that physical therapy enable her to achieve a range of motion to within normal limits.  Records from Physiotherapy Associates dated in June 2012 show that the Veteran was again enrolled in a program of physical therapy.  Range-of-motion findings were recorded as, among things, "extension 10%" and "flexion 15%," with a notation that the Veteran used her hamstrings.  It was also noted that the Veteran had possible left lower extremity radicular symptoms or that her leg symptoms were related to an old hip injury.  

The Board finds that the Veteran's recurrent need for physical therapy related to her low back suggests that a higher rating may be warranted, such that additional development is necessary before the Board can accurately rate the severity of the Veteran's disability form 2006 forward.  Accordingly, the matter must be remanded for the Veteran to be provided with another VA examination and for a VA clinician to review the relevant medical evidence dated from 2006 forward and provide an assessment of the Veteran's overall disability picture during the relevant time period.  

Regarding the severity of the Veteran's left hip disability, the evidence shows that in April 2006, the Veteran reported occasional left hip pain when her physical therapist would manipulate her legs, as well as with increased sitting and squatting.  She also reported a chronic ache when walking.  Physical examination of the Veteran revealed a full range of motion.  There was no tenderness to palpation, but there was pain noted within the inner groin area with lateral movements.  The diagnosis was subjective pain.

When examined in December 2007, the Veteran was able to achieve flexion of the left hip to 125 degrees, with pain beginning at 110 degrees.  Abduction was to 45 degrees, adduction to 25 degrees, extension to 30 degrees, and rotation to 60 degrees, externally, and 40 degrees, internally.  It was noted that joint function was additionally limited by pain following repetitive testing, but the additional limitation was not documented in degrees.  The Veteran was diagnosed as likely having chronic left sacroiliac sprain and hip flexor strain.  

The Veteran was afforded another VA contract examination in April 2011, at which time she reported symptoms of weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness and pain, but denied swelling, heat, redness, deformity, drainage, effusion, subluxation and/or dislocation.  She alleged having flare-ups of pain while lying in her bed on her left side and when getting up from a seated position, which lasted for 24 hours, precipitated by physical activity and stress and alleviated by rest.  Range-of-motion testing was within normal limits and there was no additional functional loss after repetitive use, but guarding of motion and tenderness were objectively observed. 

During the April 2015 VA examination, the Veteran reported a worsening of her condition due to the fact that her job requires her to sit for 8 hours a day.  She also reported flare-ups of pain that impacted ability to stand, walk, or sleep.  Range-of-motion testing revealed flexion to 120 degrees, extension to 25 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 55 degrees, and internal rotation to 35 degrees.  Pain was noted, but the examiner did not note at what degree the onset of pain occurred, other than to state that the Veteran's pain did not result in or cause functional loss.  Repetitive testing did not produce any decreased in motion.  Muscle strength testing was also normal and there was no indication of muscle atrophy.

Here, the Veteran's left hip disability has been evaluated as 10 percent disabling under 38 C.F.R. 4.71a, DC 5252-5019.  DC 5019 pertains to bursitis and the regulation provides that the disease is to be rated as degenerative arthritis, which, in accordance with 38 C.F.R. § 4.71a, DC 5003, is to be rated based on limitation of motion of the affected.  38 C.F.R. § 4.71a, DCs 5003, 5019 (2015).  DC 5252 pertains to limitation of flexion of the thigh and provides for a 10 percent rating where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5252 (2015).  A 20 percent rating is warranted where flexion is limited to 30 degrees.  Id.  

As with the Veteran's low back disability, it does not appear that a higher rating is warranted based on the evidence contained in the various VA and VA contract examination reports.  Again, however, private treatment records show that the Veteran has been engaged in various physical therapy programs for her left hip from 2008 forward.  Given the recurrent nature of the Veteran's need for physical therapy, the Board finds reason to question whether the evidence currently before it can be relied upon to accurately rate the severity of the Veteran's left hip disability from September 2006 forward, to include consideration of whether referral for an extraschedular rating is warranted.  Accordingly, this matter must also be remanded for further development, as set forth below.

Regarding whether the Veteran's mother should be established as her dependent parent for VA compensation purposes, the provisions of 38 C.F.R. § 3.250 provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed:  (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together: (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1) (2015). 

Where the income exceeds the monthly amounts stated in 38 C.F.R. § 3.250(a)(1), dependency will be determined on the facts in the individual case under the principles outlined in 38 C.F.R. § 3.250(b).  38 C.F.R. § 3.250(a)(2).  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  Id. 

Dependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide reasonable maintenance for such father or mother and members of his or her family under legal age and for dependent adult members of the family if the dependency of such adult member results from mental or physical incapacity.  38 C.F.R. § 3.250(b).  The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250(b)(1).

In the instant case, the RO determined that dependency could not established for the Veteran's mother because her mother's monthly income exceeded her monthly expenses by approximately $861.00, which did not reduce her income to within the allowable limits to establish conclusive dependency.  It was also determined that the Veteran's mother had reasonable maintenance for housing, food, clothing, and medical care sufficient to sustain life, as well as items beyond that necessities of life suitable and consistent with the mother's mode of life.

In her notice of disagreement, the Veteran stated that she paid her mother's car insurance, mortgage, and utilities, and that her mother was in the process of trying to pay over $175,000 in medical bills.  In an October 2014 statement, the Veteran's mother provided a list of her expenses that were paid for by the Veteran and stated that billing statements were attached.  Unfortunately, no attachments are contained in the VBMS document entry and the Board cannot otherwise locate the purportedly attached billing statements in the Veteran's VBMS file.

Given that relevant evidence was purportedly received but seemingly not associated with Veteran's paperless claims file, the Board finds that the matter must be remanded, as the Board does not have a clear or recent picture of the monthly expenses of her mother that are paid for by the Veteran because her mother cannot afford to pay those costs.  The Board finds that additional itemization and documentation is necessary to corroborate the mother's expenses along with the expenses paid for by the Veteran.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated her for her low back and/or left hip his right hip disability and related symptoms since August 2013.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The Veteran is reminded that she too can directly submit copies of relevant treatment records from VA.  The Veteran is also invited to obtain from any of her various private treatment providers an assessment of the severity of her disability picture as it pertains to her left hip and/or low back, to include a statement regarding all relevant symptomatology and the overall functional impact of her disabilities and an opinion concerning the cause(s) of her recurrent need for physical therapy.

The AOJ should also ensure that all relevant VA treatment records dated since April 2015 have been associated with the claims folder.

2.  Upon completion of the above requested development, the Veteran should be scheduled for a VA examination in connection with her claim for a higher initial rating for her service-connected left hip disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies, including x-rays, should be conducted.  (If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available, to include copies of all private physical therapy records, must be printed and associated with the paper claims file for the examiner's review.)  

After examining the Veteran, the examiner should provide a full description of the current functional impairment attributable to the left hip disability.  Range-of-motion studies should be conducted.  Clinical findings should also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner should indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the left hip; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner should express such functional losses in terms of additional degrees of limited motion.

Private physical therapy records also suggest the possibility of radicular symptoms due to the left hip injury.  The examiner should provide an opinion as to whether the Veteran's experiences associated radiculopathy.

The examiner is also requested to review all pertinent physical therapy treatment records and past VA and VA contract examination.  Then, to the extent possible, the examiner should provide a longitudinal analysis of the severity and functional impact of the Veteran's left hip disability from September 2006 forward.  This should include a statement regarding all related symptomatology and the overall functional impact of the Veteran's left hip disability and, if possible, an opinion concerning the cause(s) of her recurrent need for physical therapy.  The examiner should then indicate whether, given the Veteran's need for recurrent physical therapy, the VA and VA contract examinations can be relied upon as accurate reflections of the severity of the Veteran's disability picture during the pendency of her claim.  If the examiner's opinion is negative, the examiner should provide an opinion regarding the true severity of the Veteran's left hip disability.

3.  After completing the development ordered in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with her claim for a higher initial rating for her service-connected low back disability.  (This examination may be combined with the examination of the left hip if the AOJ finds an examiner with ability to address both disabilities.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available, to include copies of all private physical therapy records, must be printed and associated with the paper claims file for the examiner's review.)  

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected back disability and fully describe the extent and severity of those symptoms.  Private physical therapy records suggest the possible presence of left lower extremity radicular symptoms.  The examiner must determine whether the Veteran has associated radiculopathy.

With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also determine whether degenerative disc disease (intervertebral disc syndrome) has resulted from the service-connected disorder.

The examiner is also requested to review all pertinent physical therapy treatment records and past VA and VA contract examination.  Then, to the extent possible, the examiner should provide a longitudinal analysis of the severity and functional impact of the Veteran's low back disability from September 2006 forward.  This should include a statement regarding all related symptomatology and the overall functional impact of the Veteran's low back disability and, if possible, an opinion concerning the cause(s) of her recurrent need for physical therapy.  The examiner should then indicate whether, given the Veteran's need for recurrent physical therapy, the VA and VA contract examinations can be relied upon as accurate reflections of the severity of the Veteran's disability picture during the pendency of her claim.  If the examiner's opinion is negative, the examiner should provide an opinion regarding the true severity of the Veteran's low back disability.

4.  The AOJ should inform the Veteran of the need to submit financial records (income and expenses) related to the expenses that she has paid on behalf of her mother.  The fact that the Veteran has made habitual contributions to her mother is not conclusive evidence that dependency exists but is considered in connection with all other evidence.  38 C.F.R. § 3.250(c) (2015).  The Veteran is requested that she itemize and provide supporting documentation (if possible) for her mother's monthly expenses, along with those expenses paid for by the Veteran, including medical bills, utilities, mortgage, food, clothing, transportation, personal care items, insurance (car and other), additional caregiver costs.  The Veteran should also submit documentation related to her mother's payment of medical bills and should provide a recent and updated accounting of her mother's income and paid expenses.  The Veteran should be informed that she might submit copies (or originals) of bills, receipts, letters, or other documentation that might verify the expenses she reports for herself or for her mother.

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The Board is especially concerned with obtaining a longitudinal analysis of the severity and functional impact of the Veteran's low back and left hip disabilities from September 2006 forward, to include an assessment of the Veteran's need for recurrent physical therapy.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


